Case 1:20-cv-00510-LPS Document 40 Filed 03/31/21 Page 1 of 2 PageID #: 4780




                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

 STRAGENT, LLC,                                    )
                                                   )
                  Plaintiff,                       )
                                                   )
    v.                                             ) C.A. No. 20-510-LPS
                                                   )
 BMW OF NORTH AMERICA, LLC, and                    )
 BMW MANUFACTURING CO., LLC,                       )
                                                   )
                  Defendants.                      )
                                                   )
                                                   )
 STRAGENT, LLC,                                    )
                                                   )
                  Plaintiff,                       )
                                                   )
    v.                                             ) C.A. No. 20-511-LPS
                                                   )
 MERCEDES-BENZ USA, LLC;                           )
 MERCEDES-BENZ VANS, LLC;                          )
 DAIMLER TRUCKS NORTH AMERICA                      )
 LLC; and DAIMLER NORTH AMERICA                    )
 CORPORATION,                                      )
                                                   )
                  Defendants.                      )
                                                   )
 STRAGENT, LLC,                                    )
                                                   )
                  Plaintiff,                       )
                                                   )
    v.                                             ) C.A. No. 20-512-LPS
                                                   )
 VOLVO CAR NORTH AMERICA, LLC,                     )
                                                   )
                  Defendants.                      )
                                                   )


                               STIPULATION TO EXTEND TIME

         The parties hereby stipulate and agree, subject to the approval of the Court, that the time

to submit a proposed scheduling order is extended through and including April 16, 2021 and the
Case 1:20-cv-00510-LPS Document 40 Filed 03/31/21 Page 2 of 2 PageID #: 4781




time for the defendants to move, plead, or otherwise respond to the complaints in these actions is

extended through and including April 22, 2021.


 /s/ George Pazuniak                               /s/ Nathan Hoeschen
 George Pazuniak (No. 478)                         Karen E. Keller (No. 4489)
 O’KELLY & O’ROURKE, LLC                           Andrew E. Russell (No. 5382)
 824 N. Market St.                                 David M. Fry (No. 5486)
 Suite 1001A                                       Nathan R. Hoeschen (No. 6232)
 Wilmington, DE 19801                              SHAW KELLER LLP
 (302) 478-4230                                    I.M. Pei Building
 gp@del-iplaw.com                                  1105 North Market Street, 12th Floor
 Attorneys for Plaintiff Stragent, LLC             Wilmington, DE 19801
                                                   (302) 298-0700
                                                   kkeller@shawkeller.com
                                                   arussell@shawkeller.com
                                                   dfry@shawkeller.com
                                                   nhoeschen@shawkeller.com
                                                   Attorneys for Defendants BMW of North
                                                   America, LLC, and BMW Manufacturing Co.,
                                                   LLC

 /s/ Stamatios Stamoulis                           /s/ Jack B. Blumenfeld
 Stamatios Stamoulis (#4606)                       Jack B. Blumenfeld (No. 1014)
 Stamoulis & Weinblatt, LLC                        Andrew Moshos (No. 6685)
 800 N. West Street, Third Floor                   Morris, Nichols, Arsht & Tunnell LLP
 Wilmington, DE 19801                              1201 North Market Street
 stamoulis@swdelaw.com                             P.O. Box 1347
 (302)999-1540                                     Wilmington, DE 19899-1347
                                                   (302) 658-9200
 Attorneys for Defendant Volvo Car North           jblumenfeld@morrisnichols.com
 America, LLC                                      amoshos@morrisnichols.com

                                                   Attorneys for Defendants Mercedes-Benz USA,
                                                   LLC, Mercedes-Benz Vans, LLC, Daimler
                                                   Trucks North America, LLC and Daimler
                                                   North America Corp.

 Dated: March 31, 2021

       SO ORDERED, this _____ day of ___________________, 2021.

                                                         _____________________________
                                                          Chief United States District Judge


                                                    2
